

Exhibit 10.4
[IHS Markit LOGO]
July 16, 2018
Sari Granat
c/o IHS Markit Ltd.
450 West 33rd Street, 5th Floor
New York, NY 10001
Subject: Amended and Restated Terms of Employment
Dear Sari:
This letter agreement is intended to set forth the terms of your continued
employment by Markit North America Inc. (the “Company”) as Executive Vice
President, General Counsel of IHS Markit Ltd. (“IRS Markit”), an affiliate of
the Company. The terms of this letter agreement are effective as of July 16,
2018 (the “Effective Date”).
1.Duties and Responsibilities. Your position reports to the person set forth on
Exhibit A. Your principal work location is also set forth on Exhibit A. You will
continue to devote your attention and time during working hours to the affairs
and business of the Affiliated Group (as defined below) and use your best
efforts to perform such duties and responsibilities as shall be reasonably
assigned to you by the person set forth on Exhibit A and are consistent with
your position. In addition, you agree to serve, without additional compensation,
as an officer and director for any member of the Affiliated Group. For purposes
of this letter agreement, the term “Affiliated Group” means IHS Markit and any
corporation, partnership, joint venture, limited liability company or other
entity in which IHS Markit has a 50% or greater direct or indirect interest.
Except for those boards or committees set forth on Exhibit A, you may not serve
on corporate, civic or charitable boards or committees without the prior written
consent of an authorized representative of IHS Markit.
2.    Compensation and Benefits. Your compensation and benefits are as set forth
below and in Exhibit A and Exhibit B.
(a)    Annual Base Salary: You will receive an annual base salary of the amount
set forth on Exhibit A, payable in installments in accordance with the payroll
procedures of the Company (or the member of the Affiliated Group that pays your
base salary) in effect from time to time. Your base salary includes compensation
for all time worked, as well as appropriate consideration for any time off
pursuant to IHS Markit’s personal time off policy, as provided in Section 2(d).
Your base salary will be considered for upward adjustment in succeeding years as
part of IHS Markit’s annual salary adjustment process.


1

--------------------------------------------------------------------------------




(b)    Annual Cash Incentive Compensation: You are eligible to participate in
IHS Markit’s annual incentive program for similarly situated executives of IHS
Markit, as amended or otherwise modified from time to time by the Human
Resources Committee (“HR Committee”) of IHS Markit’s Board of Directors (the
“Board”), on the terms set forth on Exhibit A. Except as provided in this
paragraph and in Section 3, to qualify for a payment under the annual incentive
program, you must remain continuously and actively employed by the Company,
without having tendered a notice of resignation, through the date of payment, in
accordance with the terms and conditions of such program. The annual incentive
payment shall be made no later than February 15 following the year for which
such incentive is earned. The terms and conditions of the annual incentive
program for any given performance period, including any performance measures and
targets, will be approved at the discretion of the HR Committee.
(c)    Annual Long-Term Incentive Compensation: You are eligible to participate
in IHS Markit’s annual incentive program for similarly situated executives of
IHS Markit, as amended or otherwise modified from time to time by the HR
Committee of the Board. Long-term incentive awards are discretionary and are
governed by terms and conditions approved by the HR Committee, as set forth in
the applicable award agreement and in the IHS Markit Ltd. 2014 Equity Incentive
Award Plan (or other plan under which the long-term incentive award is granted,
collectively or individually, the “LTI Plan”).
(d)    Personal Time Off. You will be eligible for participation in IHS Markit’s
personal time off policy, as may be amended from time to time.
(e)    Benefit Programs: You and your eligible family members will continue to
have the opportunity to participate in the employee benefit plans, policies and
programs provided by the Company or another applicable member of the Affiliated
Group, on such terms and conditions as are generally provided to similarly
situated executives of IHS Markit. These may include retirement, savings,
medical, life, disability and other insurance programs, as well as an array of
work/life effectiveness policies and programs. Please be aware that nothing in
this letter agreement shall limit the sponsor’s ability to change, modify,
cancel or amend any such plans, policies and programs.
(f)    Additional Benefits: You are eligible to receive the additional benefits
set forth on Exhibit B.
3.    Termination of Employment. In the event that your employment with IHS
Markit terminates for any reason, the terms of this letter agreement will
exclusively govern the terms under which you may be eligible to receive
severance and/or other separation benefits from IHS Markit.


2

--------------------------------------------------------------------------------




(a)    You may resign employment with the Company upon six (6) months prior
written notice to the Company, which the Company may waive in whole or in part.
(b)    If your employment is terminated by the Company for Cause (as defined
below) or if you resign without Good Reason (as defined below), you will be
entitled to receive: any earned but unpaid base salary or other amounts
(including reimbursable expenses and any vested amounts or benefits owing under
or in accordance with applicable employee benefit plans, policies and programs,
including retirement plans and programs) accrued or owing through the
Termination Date (as defined below) (the “Accrued Benefits”) and neither the
Company nor any other member of the Affiliated Group will have any further
obligation to you, other than for any payments or benefits required to be made
or provided under applicable law.
(c)    Except during the Protection Period defined on Exhibit B or as otherwise
provided on Exhibit B, if your employment is terminated by the Company without
Cause or by you for Good Reason, you will receive the following payments and
benefits:
(i)    the Accrued Benefits;
(ii)    severance comprised of (A) an amount equal to one times the sum of your
annual base salary and target annual cash incentive opportunity, payable in
twelve (12) equal monthly installments; and (B) the portion of your annual cash
incentive for the fiscal year of termination that is tied to the achievement of
IHS Markit’s performance objectives for such fiscal year, based on IHS Markit’s
actual achievement of such performance objectives for the full fiscal year,
prorated for the number of days that have elapsed during such fiscal year prior
to the Termination Date, which will be paid following the close of the fiscal
year of termination at such time as the annual cash incentive for such fiscal
year is paid to IHS Markit’s then current senior executives;
(iii)    continued participation in the medical, dental and vision plans of the
Company or another applicable member of the Affiliated Group (or if you are
ineligible to continue to participate under the terms thereof, in substitute
arrangements adopted by the Company, with the effect of providing benefits of
substantially comparable value) for the twelve (12) month period following the
Termination Date; and
(iv)    vesting of (A) any unvested options, restricted share units and other
time-based equity awards granted to you after July 1, 2018 and held by you on
the Termination Date, prorated for the number of days that have elapsed during
the vesting period prior to the Termination Date; and (B) any unvested
performance-based equity awards then held by you,


3

--------------------------------------------------------------------------------




based on IHS Markit’s actual achievement of the applicable performance
objectives for the full performance period, prorated for the number of days that
have elapsed during such performance period prior to the Termination Date. Any
vested options, or options vested pursuant to this Section ‎3, will remain
exercisable for the earlier of one year following the Termination Date or the
expiration date of such option, subject to your compliance with Section ‎6.
(d)    If your employment is terminated on account of your death or Permanent
Disability (as defined below), you will receive the following payments and
benefits:
(i)    the Accrued Benefits;
(ii)    continued participation in the medical, dental and vision plans of the
Company or another applicable member of the Affiliated Group (or if you are
ineligible to continue to participate under the terms thereof, in substitute
arrangements adopted by the Company, with the effect of providing benefits of
substantially comparable value) for the twelve (12) month period following the
Termination Date (applicable to your family in the event of your death); and
(iii)    any unvested options, restricted share units and other time-based
equity awards then held by you will fully vest, and any unvested
performance-based equity then held by you will fully vest, based on IHS Markit’s
actual achievement of the applicable performance objectives for the full
performance period. Any options will remain exercisable for the earlier of one
year following the date of your death or Permanent Disability or the expiration
date of such option, subject to your compliance with Section 6, if applicable.
(e)    If there is a Change in Control (as defined in the LTI Plan) after the
Effective Date of this Agreement and, within eighteen (18) months of such Change
in Control, your employment is terminated by the Company without Cause or you
terminate your employment for Good Reason, you will receive the following
payments and benefits:
(i)    the Accrued Benefits;
(ii)    severance comprised of (A) an amount equal to two times the sum of your
annual base salary and target annual cash incentive opportunity, payable in
twelve (12) equal monthly installments; and (B) your target cash incentive for
the fiscal year of termination prorated for the number of days that have elapsed
during such fiscal year prior to the Termination Date;


4

--------------------------------------------------------------------------------




(iii)    continued participation in the medical, dental and vision plans of the
Company or its successor or another applicable member of the Affiliated Group
(or if you are ineligible to continue to participate under the terms thereof, in
substitute arrangements adopted by the Company or its successor, with the effect
of providing benefits of substantially comparable value) for the twenty-four
(24) month period following the Termination Date; and
(iv)    vesting of (A) any unvested options, restricted share units and other
time-based equity awards then held by you (and each such option will remain
exercisable for the earlier of one year following the Termination Date or the
expiration date of such option, subject to your compliance with Section 6) and
(B) any unvested performance-based equity held by you shall be deemed to have
the equivalent nature and share value at “target” level.
(f)    If at any time you breach your obligations under Section 6 of this letter
agreement, as determined by the Board or HR Committee in good faith, from and
after the date of such breach, you shall no longer be entitled to, and the
Company shall no longer be obligated to pay, any payments and benefits set forth
in Sections ‎3(c) and ‎3(e) or Exhibit B, as applicable (the “Termination
Payments”), including the vesting, continued exercisability and settlement of
the Equity Awards (as defined below), other than the Accrued Benefits. For the
avoidance of doubt, nothing contained herein shall in any way limit any right or
remedy otherwise available to the Company. For purposes of this letter
agreement, “Equity Awards” shall mean any equity awards that vest or for which
the exercisability period is extended in accordance with Sections ‎3(c)(iv) and
‎3(e)(iv) of this letter agreement and Sections 1 and 2 of Exhibit B.
(g)    Upon the termination of your employment for any reason, you shall
immediately resign, as of your Termination Date, from all positions that you
then hold with any member of the Affiliated Group and any trade and other
organizations in which you serve as a representative of IHS Markit. You hereby
agree to execute any and all documentation to effectuate such resignations upon
request by the Company, but you shall be treated for all purposes as having so
resigned upon the Termination Date, regardless of when or whether you execute
any such documentation.
(h)    During the term of this letter agreement, and, subject to any other
business obligations that you may have, for the three year period following the
Termination Date, you agree to assist the Affiliated Group in the investigation
and/or defense of any claims or potential claims that may be made or threatened
to be made against any member of the Affiliated Group, including any of their
officers or directors (a “Proceeding”), and will assist the Affiliated Group in
connection with any claims that may be made by any member of the Affiliated


5

--------------------------------------------------------------------------------




Group in any Proceeding. Unless precluded by law and subject to Section ‎4(a),
you agree to promptly inform the Company if you are asked to participate in any
Proceeding or to assist in any investigation of any member of the Affiliated
Group. In addition, you agree to provide such services as are reasonably
requested by the Company or IHS Markit to assist any successor to you in the
transition of duties and responsibilities to such successor. Following the
receipt of reasonable documentation, the Company agrees to reimburse you for all
of your reasonable out-of-pocket expenses associated with such assistance. Your
request for any reimbursement, including reasonable documentation, must be
submitted as soon as practicable and otherwise consistent with Company policy.
In any event, your request for a reimbursement, including reasonable
documentation, must be submitted by the October 31st of the year following the
year in which the expense is incurred. The Company will generally reimburse such
expenses within 60 days of the date they are submitted, but in no event will
they be reimbursed later than the December 31st of the year following the year
in which the expense is incurred. Nothing in this section is intended to force
you to participate in any matter or cooperate in any manner to the extent
adverse to your individual legal interests, as reasonably determined by
independent counsel.
(i)    Definitions.
(i)    “Cause” means the occurrence of any of the following: (A) willful
malfeasance, willful misconduct or gross negligence by you in connection with
your duties, (B) continuing refusal by you to perform your duties under any
lawful direction of the person set forth on Exhibit A after written or
electronic notice of any such refusal to perform such duties or direction was
given to you, (C) any willful and material breach of fiduciary duty owing to any
member of the Affiliated Group by you, (D) your indictment of, or plea of guilty
or nolo contendere to, a felony (or the equivalent of a felony in a jurisdiction
other than the United States) or any other crime resulting in pecuniary loss or
reputational harm to any member of the Affiliated Group (including theft,
embezzlement or fraud) or involving moral turpitude; or (E) your inability to
perform the duties of your job as a result of on-duty intoxication or confirmed
positive illegal drug test result. For purposes of this provision, no act or
failure to act on your part shall be considered “willful” unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that your
action or omission was in the best interest of the Company, IHS Markit or the
applicable member of the Affiliated Group.
(ii)    “Good Reason” means the occurrence of any of the following: (A) the
material diminution of your position (including titles, reporting relationships
and compensation opportunity compared to similarly situated executives at the
Company), duties or responsibilities, excluding immaterial actions not taken in
bad faith; (B) the breach by the


6

--------------------------------------------------------------------------------




Company or other applicable member of the Affiliated Group of any of its
material obligations under this letter agreement, excluding immaterial actions
(or failures or action) not taken (or omitted to be taken) in bad faith; or (C)
the Company’s relocation of your principal location of work by more than 50
miles (other than any relocation recommended or consented to by you); it being
understood, however, that you may be required to travel on business to other
locations as may be required or desirable in connection with the performance of
your duties as specified in this letter agreement. Notwithstanding the
foregoing, none of the events in clauses (A) through (C) above shall constitute
Good Reason for purposes of this letter agreement unless (x) you provide the
Company with a written notice specifying the circumstances alleged to constitute
Good Reason within 90 days after you become aware of the first occurrence of
such circumstances, (y) the Company or other member of the Affiliated Group
fails to cure such circumstances in all material respects within 30 days
following delivery to the Company of such notice and (z) your Termination Date
occurs within 30 days following the expiration of the foregoing cure period,
unless another Termination Date is mutually agreed to between you and the
Company, which such Termination Date shall not be later than 6 months following
the date you provided written notice to the Company.
(iii)    “Permanent Disability” will be deemed to occur when it is determined
(by the disability carrier of the Company or another applicable member of the
Affiliated Group for the primary long-term disability plan or program applicable
to you because of your employment with the Company) that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.
(iv)    “Termination Date” means the effective date of your termination of
employment. In the event of your death or Permanent Disability prior to the date
your employment would otherwise terminate hereunder, the “Termination Date” will
be the effective date of termination of your employment by reason of death or
Permanent Disability.
4.    Employee Protection and Defend Trade Secrets Act of 2016.
(a)    Nothing in this letter agreement or otherwise limits your ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
U.S. Securities and Exchange Commission (the “SEC”) or any other governmental
agency or commission (“Government Agency”) regarding possible legal violations,
without disclosure to the Company. No member of the Affiliated


7

--------------------------------------------------------------------------------




Group may retaliate against you for any of these activities, and nothing in this
letter agreement or otherwise requires you to waive any monetary award or other
payment that you might become entitled to from the SEC or any other Government
Agency.
(b)    Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which
added 18 U.S.C. § 1833(b)), the Company and you acknowledge and agree that you
shall not have criminal or civil liability under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition and without limiting the preceding sentence, if you file
a lawsuit for retaliation by any member of the Affiliated Group for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and may use the trade secret information in the court proceeding, if you (A)
file any document containing the trade secret under seal and (B) do not disclose
the trade secret, except pursuant to court order. Nothing in this letter
agreement or otherwise is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section.
5.    Release and Timing of Payments and Benefits. Any payment or benefit that
you are eligible to receive under Section ‎3 or Exhibit B, as applicable, other
than any Accrued Benefits, will be contingent on your execution of a release in
a form reasonably acceptable to IHS Markit within 45 days of the date of your
separation from service and non-revocation of such release. If you fail to
execute such a release, or if you revoke such a release, within such 45-day
period, you will not be eligible to receive any payment or benefit under
Section ‎3. If you execute such a release within such 45-day period and do not
revoke such release, then the applicable payment shall commence on the first
possible payroll following the 65th day of your separation from service and,
except as otherwise set forth in Section ‎3 or Exhibit B, the applicable vesting
benefits set forth under Section ‎3, shall occur on the 15th day of the month
following the 65th day of your separation following the execution of such
release; provided that any payments under this letter agreement that could be
paid during a period that begins in one taxable year and ends in a subsequent
taxable year shall be paid in the subsequent taxable year. The payments or
benefits you are eligible to receive under Section ‎3 are in lieu of any
termination payments or benefits which you might otherwise be eligible to
receive under any standard severance plan, policy or program maintained by any
member of the Affiliated Group or under applicable law.
6.    Restrictive Covenants. During your employment by the Company (or other
applicable member of the Affiliated Group), and for a period of twelve (12)
months following termination of your employment, whatever the reason for such
termination, you hereby agree that you will not (i) directly or indirectly, or
as a shareholder, partner,


8

--------------------------------------------------------------------------------




employee, consultant or participant in any business entity, engage in or assist
any other person or entity to engage in any business in which the Company or any
member of the Affiliated Group is engaging or actively planning to engage in at
the Termination Date, or (ii) solicit or attempt to entice away from IHS Markit
or any member of the Affiliated Group, or otherwise interfere with the business
relationship of IHS Markit or any member of the Affiliated Group with, any
person who is, or was during the term of your employment an employee, or, to
your knowledge, a customer of, consultant to, supplier to or other person or
entity having material business relations with IHS Markit or any member of the
Affiliated Group. Although you acknowledge and agree that the restrictions
herein are reasonable, to the extent that any part of this Section ‎6 may be
invalid, illegal or unenforceable for any reason, it is intended that such part
shall be enforceable to the maximum extent that a court of competent
jurisdiction shall determine that such part, if more limited in scope, would
have been enforceable, and such part shall be deemed to have been so written and
the remaining parts shall as written be effective and enforceable in all events.
In the event of any conflict between the restrictive covenants in this
Section ‎6 and those contained in any other agreement to which you are subject,
the restrictive covenants in this Section ‎6 shall govern. Subject to
Section ‎4(a), any Confidentiality and/or Innovation Agreement previously
executed by you shall remain in full force and effect.
7.    Code of Conduct & Other Mandatory Training. As a condition of your
continued employment by the Company under the terms of this letter agreement,
you must read, understand and abide by all applicable compliance policies found
on the IHS Markit compliance website, as updated from time to time. You must
complete any required online compliance training for your position within 30
days of your start date or within 30 days after it becomes available. In
addition, you understand that within 30 days after it becomes available, you
must complete any and all additional training that the Company determines is
appropriate for your position during the course of your employment.
8.    Share Ownership Guidelines. In consideration of and as a condition of your
continued employment by the Company under the terms of this letter agreement,
among other things, you will be required to acquire and maintain a meaningful
ownership interest, in the form of shares or share units, in IHS Markit’s common
shares. The ownership levels vary by position and are equal to a multiple of
your base salary as set forth under IHS Markit’s share ownership guidelines as
amended or otherwise modified by the HR Committee from time to time. You will
receive additional information concerning these share ownership guidelines
separately.
9.    Miscellaneous
(a)    Notices. Notices given pursuant to this letter agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) registered or
certified mail, return receipt requested, postage prepaid, or (iii) such other
method of


9

--------------------------------------------------------------------------------




delivery as provides a written confirmation of delivery. Notice to the Company
or IHS Limited shall be directed to:
Attn: Lance Uggla
Chief Executive Officer
IHS Markit Ltd.
25 Ropemaker Street, 4th Floor
London EC2Y 9LY
Email: Lance.Uggla@ihsmarkit.com
Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company, with a copy to your
attorney if notified in writing to the company.
(b)    Assignment of this Letter Agreement. This letter agreement is personal to
you and shall not be assignable by you without the prior written consent of the
Company. This letter agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns (and, as applicable, to
the members of the Affiliated Group).
(c)    The Company may assign this letter agreement, without your consent, to
any member of the Affiliated Group or to any other respective successor (whether
directly or indirectly, by agreement, purchase, merger, consolidation, operation
of law or otherwise) to all, substantially all or a substantial portion of the
business and/or assets of the Company, as applicable. If and to the extent that
this letter agreement is so assigned, references to the “Company” throughout
this letter agreement shall mean the Company as hereinbefore defined and any
successor to, or assignee of, its business and/or assets.
(d)    Merger of Terms. This letter agreement supersedes all prior discussions
and agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein, except the Employee
Confidentiality and Innovations Agreement dated September 1, 2015.
(e)    Indemnification. The Company or another applicable member of the
Affiliated Group shall indemnify you to the maximum extent permitted by law and
the bylaws applicable to your services as an officer or director of IHS Markit
or any member of the Affiliated Group in effect on the date hereof, with respect
to the work you have performed for, or at the request of, the Company or any
member of the Affiliated Group during the term of this letter agreement.
(f)    Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. This letter agreement may not


10

--------------------------------------------------------------------------------




be amended or modified other than by a written agreement executed by you and an
authorized employee of IHS Markit.
(g)    Tax Withholding. The Company may withhold from any amounts payable under
this letter agreement, including payment in cash or shares upon the vesting of
equity incentive awards, such federal, state or local taxes (including any
social security contributions) as shall be required to be withheld pursuant to
any applicable law or regulation.
(h)    No Right to Continued Service. Nothing in this letter agreement shall
confer any right to continue in employment for any period of specific duration
or interfere with or otherwise restrict in any way the rights of you or the
Company, which rights are hereby expressly reserved by each, to terminate your
employment at any time and for any reason, with or without Cause.
(i)    Choice of Forum. The Company and you each hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of any New York state or
federal court of the United States of America sitting in the State of New York,
and any appellate court thereof, in any action or proceeding arising out of or
relating to this letter agreement or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
(j)    Severability; Captions. In the event that any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this letter agreement will be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
The captions in this letter agreement are not part of the provisions of this
letter agreement will have no force or effect.
(k)    Section 409A. The terms and provisions of all compensation arrangements
(including any payments or benefits provided under this Agreement) are designed
and intended to comply with or be exempt from Section 409A and to be exempt from
section 457A so as to avoid the application of any additional taxes under such
sections. The provisions of this Section 9(k) will only apply if and to the
extent required to avoid the imposition of taxes, interest and penalties on you
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”). Section 409A applies to nonqualified deferred compensation which exists
if an individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this Section 9(k) to
the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes,


11

--------------------------------------------------------------------------------




interest or penalties under Section 409A, you and the Company agree to use our
best efforts to amend this letter agreement and any other plan, award,
arrangement or agreement between you and the Company in order to avoid or limit
the imposition of any such taxes, interest or penalties, while maintaining to
the maximum extent practicable the original intent of the applicable provisions.
This Section ‎9(k) does not guarantee that you will not be subject to taxes,
interest or penalties under Section 409A with respect to compensation or
benefits described or referenced in this letter agreement or any other plan,
award, arrangement or agreement between you and the Company.
To the extent that any payment under this letter agreement is subject to
Section 409A and is payable as a result of your termination of employment with
IHS Markit, “termination of employment” will be interpreted as “separation from
service” (as defined under Section 409A). Your right to receive any installment
payments under this letter agreement, including without limitation any
continuation salary payments that are payable on IHS Markit payroll dates, will
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment will at all times be considered a separate and
distinct payment as permitted under Section 409A. Except as otherwise permitted
under Section 409A, no payment hereunder will be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A.
Furthermore, and notwithstanding any contrary provision in this letter agreement
or any other plan, award, arrangement or agreement between you and the Company,
to the extent necessary to avoid the imposition of taxes, interest and penalties
on you under Section 409A, if at the time of the termination of your employment
you are a “specified employee” (as defined in Section 409A), you will not be
entitled to any payments upon termination of employment until the first day of
the seventh month after the termination of employment and any such payments to
which you would otherwise be entitled during the first six months following your
termination of employment will be accumulated and paid without interest on the
first day of the seventh month after the termination of employment.
Furthermore, and notwithstanding any contrary provision in this letter agreement
or in any other plan, award, arrangement or agreement between you and the
Company that: (i) provides for the payment of nonqualified deferred compensation
that is subject to Section 409A; and (ii) conditions payment or commencement of
payment on one or more employment-related actions, such as the execution and
effectiveness of a release of claims or a restrictive covenant (each an
“Employment-Related Action”) (any such plan, award, arrangement or agreement is
a “Relevant Plan”):
(i)    if the Relevant Plan does not specify a period or provides for a period
of more than 90 days for the completion of an Employment-


12

--------------------------------------------------------------------------------




Related Action, then the period for completion of the Employment-Related Action
will be the period specified by the Company, which shall be no longer than 90
days following the event otherwise triggering the right to payment; and
(ii)    if the period for the completion of an Employment-Related Action
includes the January 1 next following the event otherwise triggering the right
to payment, then the payment shall be made or commence following the completion
of the Employment-Related Action, but in no event earlier than that January 1.
(l)    Parachute Payments. If there is a change in ownership or control of the
Company that causes any payment, distribution or benefit provided by the Company
(or any person whose actions result in a change in ownership covered by Section
280G(b)(2)), to or for the benefit of the Executive (a “Payment”) to be subject
to the excise tax imposed by Section 4999 of the Code (such excise tax, together
with any interest or penalties incurred by the Executive with respect to such
excise tax, the “Excise Tax”) (any such Payment, a “Parachute Payment”), then
the following provisions shall apply:
(i)    If the Parachute Payment, reduced by the sum of (A) the Excise Tax and
(B) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Parachute Payment which are in
excess of the Threshold Amount (as defined below) (such sum, the “Aggregate
Taxes”), are greater than or equal to the Threshold Amount, the Executive shall
be entitled to the full benefits payable under this Agreement.
(ii)    If the Threshold Amount is less than (A) the Parachute Payment, but
greater than (B) the Parachute Payment reduced by the sum of the Aggregate
Taxes, then the Parachute Payment shall be reduced (but not below zero) to the
extent necessary so that the sum of all Parachute Payments shall not exceed the
Threshold Amount. In such event, the Parachute Payment shall be reduced in the
following order: (1) cash payments not subject to Code Section 409A; (2) cash
payments subject to Code Section 409A; (3) stock options (and other exercisable
awards) that have exercise prices higher than the then fair market value price
of the stock (based on the latest vesting tranches), (4) restricted stock and
restricted stock units based on the last ones scheduled to be distributed,
(5) other stock options based on the latest vesting tranches, and (6) other
non-cash forms of benefits. To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.
(iii)    For the purposes of this section, “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of


13

--------------------------------------------------------------------------------




Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00).






14

--------------------------------------------------------------------------------






Please acknowledge your agreement with the terms of this letter agreement by
signing and dating the enclosed copy and returning it to me.
Sincerely,
IHS Markit
/s/ Lance Uggla
Name: Lance Uggla
Title: Chief Executive Officer
Accepted and Agreed:
(Signature)
(Date)
Name: Sari Granat
Title: Executive Vice President & General Counsel
Accepted and Agreed:
/s/ Sari Granat
(Signature)
7.18/18
(Date)









15

--------------------------------------------------------------------------------






Exhibit A
Title   
Executive Vice President and General Counsel
Reporting To   
Chief Executive Officer of the Company
Principal Work Location   
New York, New York
Board or Committee 
Memberships   
Opening Act Board of Directors
Annual Base Salary   
$475,000, less applicable taxes and required withholding
Annual Cash Incentive Compensation   
For fiscal year 2018, the annual cash incentive program in which you are
eligible to participate shall be the Cash Incentive Plan, as amended or
otherwise modified by the HR Committee from time to time. For fiscal year 2018,
your target cash incentive opportunity is 75% of your Annual Base Salary (the
“Target Cash Incentive”) and the actual incentive payment may range from 0% –
200% of target, based on IHS Markit’s performance and achievement of your
individual performance objectives, as determined by the HR Committee.









16

--------------------------------------------------------------------------------






Exhibit B
1. Options, restricted share units, other time-based equity awards and
performance-based equity awards granted prior to July 1, 2018
If your employment is terminated by the Company without Cause or by you Good
Reason, all unvested outstanding options, restricted share units, other
time-based equity awards and performance-based equity awards that were granted
prior to July 1, 2018 that would have vested within the twelve (12) month period
immediately following such termination as if you had not experienced a
termination of employment, shall vest in full immediately upon the date of such
termination. The terms and conditions of such equity awards shall otherwise be
subject to the terms and conditions of the LTI Plan.
2. Certain Terminations of Employment During the IHS/Markit Merger Protection
Period
Notwithstanding the provisions of Sections 3(c) and 3(e) of the letter
agreement, if, during the Protection Period (as defined below), your employment
is terminated by the Company without Cause or by you for Good Reason, you will
be eligible to receive the following payments and benefits:
 
(i) In lieu of any payments or benefits set forth in Sections 3(c)(ii) and
3(e)(ii) of the letter agreement, you shall receive payment of an amount equal
to the quotient obtained by dividing (A) your annual base salary and target
annual cash incentive for the year of termination (less any salary and incentive
award payments paid to you for employment during any period following the
delivery or receipt of a written notice of termination), by (B) twelve (12), for
each month in the Severance Period (as defined below) following the Termination
Date, payable in accordance with the regular payroll practices of the Company,
but not less frequently than monthly. In addition, you shall receive monthly
severance payments equal to the quotient obtained by dividing (x) your annual
base salary and target annual cash incentive for the year of termination (less
any salary and incentive award payments paid to you for employment during any
period following the delivery or receipt of a written notice of termination), by
(y) twelve (12), for twelve (12) months, beginning on the same date as payments
under the first sentence of this clause (i) are made; and



17

--------------------------------------------------------------------------------





 
(ii) any outstanding equity awards granted to you, including under the Markit
Key Employee Incentive Program (the “KEIP”), that were outstanding on or prior
to July 12, 2016 will vest, and (y) any such stock option awards held by you
that vest in accordance with this sentence as a result of the termination of
Employee’s employment or were otherwise previously vested, will remain
outstanding until the earlier of (i) twelve (12) months after the termination of
your employment and (ii) the expiration of their originally scheduled term as
set forth in the applicable plan or KEIP award documentation.
 
(i) The “Severance Period” shall equal one (1) month for each full calendar year
of service for the Company by you, up to a maximum of twelve (12) months.
The “Protection Period” is the period beginning on July 12, 2016 and continuing
until July 12, 2018.
3. General
For the avoidance of doubt, any payment or benefit that you are eligible to
receive in connection with the termination of your employment set forth above in
this Exhibit B, other than any Accrued Benefits, shall be subject to compliance
with your obligations under the letter agreement, including Section ‎6 of the
letter agreement.
 
In the event of any conflict between this Exhibit B and any other agreement,
plan or document relating to the subject matter hereof, this Exhibit B shall
control.





18